Title: Editorial Note
From: 
To: 


                        During a monthlong visit to Poplar Forest, 19 Nov.–20 Dec. 1817, Jefferson attempted to clarify some of the boundary lines between his estate in Bedford County and those of his neighbors. As early as 1812 he had begun investigating the division between his land and that  of the deceased William Cobbs, particularly as he wished to acquire “a handsome little tract of 100 or two acres, belonging to Cobbs,” adjoining Poplar Forest and “elbowing into it disagreeably.” Jefferson had obtained a treasury warrant in June 1812 that allowed for a survey to be made of up to one hundred acres of adjoining vacant land. Five years later the survey still had not been made and his boundary lines remained uncertain, particularly where line trees had been cut down. Through Joel Yancey, his Poplar Forest superintendent, Jefferson enlisted John Organ to make a survey late in November 1817. Organ wrote Yancey that he would arrive the evening of the 26th and that “I shall wish to be as expiditious in making the Survey as possible, and hope you will have all the things ready,” specifying that “good Chain  Carriers and Courses will be all that will be necessary.” Jefferson paid Organ $8 “for running land lines of Pop. For.” on 29 Nov. 1817, the same day he wrote to his daughter Martha Jefferson Randolph that “I have been two days engaged from sunrise to sunset with a surveyor in running round my lines.” Noting that Cobbs had cleared over a property line and had “been cultivating it for 20. years chiefly in corn,” Jefferson added that his boundaries “are by no means unravelled as yet.” He spent much of December establishing the lines and making detailed notes and plats, later writing to Edward Graham that he had spent “near a fortnight in the woods to reestablish two lines.” Jefferson asked Bedford County surveyor Matthew Pate to  complete another survey the following spring, charting the vacant lands between his and Cobbs’s tract using his 1812 warrant. Pate surveyed an eighteen-acre tract that was then granted to Jefferson in a 1 June 1819 land grant (TJ to John Wayles Eppes, 18 Sept. 1812; TJ to Pate, 23 Nov. 1812, 16 Dec. 1817; Organ to Yancey, 22 Nov. 1817 [RC in ViU: TJP-ER;  addressed: “Joel Yancy Esqr Bedford”; endorsed by TJ: “Organ John to Joel Yancey”]; MBJames A. Bear Jr. and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, 1997, 2 vols., The Papers of Thomas Jefferson, Second Series, 2:1340; TJ to Randolph, 29 Nov. 1817; TJ to Graham, 8 Jan. 1818; Pate’s Survey of Eighteen-Acre Tract Adjacent to Poplar Forest, 30 Apr. 1818).
                    